        Case 1:21-cv-01633-RBW Document 52 Filed 07/20/21 Page 1 of 23




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA,

                          Plaintiff,

 v.                                                     Civil Action No. 1:21-cv-01633

 AON plc
 and
 WILLIS TOWERS WATSON plc,

                          Defendants.


                  SCHEDULING AND CASE MANAGEMENT ORDER

       1.      Case Schedule. Unless otherwise specified, days will be computed according to

Federal Rule of Civil Procedure 6(a). The Parties have not been able to settle the allegations for

two of the five relevant product markets in the Complaint: Count One and Count Two. The

Parties may, however, be able to agree on settlements to resolve the anticompetitive effects

alleged for three of the five relevant product markets in the Complaint: Count Three, Count Four,

and Count Five (the “Potential Settlement Markets”). To maximize judicial efficiency in the

present proceeding, the Parties will negotiate, in good faith, to finalize a consent decree with

respect to the Potential Settlement Markets to preserve the competition in those relevant product

markets that the United States alleges in the Complaint will be harmed by the Planned

Transaction. Should the Parties agree to and finalize such a consent decree for any of the

Potential Settlement Markets alleged in the Complaint, this Order will thereafter apply only to

any relevant product markets alleged in the Complaint that are not addressed by the consent

decree. Should the Parties not reach agreement on such a consent decree for any of the Potential



                                                  1
Case 1:21-cv-01633-RBW Document 52 Filed 07/20/21 Page 2 of 23
Case 1:21-cv-01633-RBW Document 52 Filed 07/20/21 Page 3 of 23
Case 1:21-cv-01633-RBW Document 52 Filed 07/20/21 Page 4 of 23
Case 1:21-cv-01633-RBW Document 52 Filed 07/20/21 Page 5 of 23
         Case 1:21-cv-01633-RBW Document 52 Filed 07/20/21 Page 6 of 23




action. When sending discovery requests, notices, and subpoenas to non-parties, the Parties must

include copies of any Protective Orders then in effect.

        7.      Investigation Materials

        (a)     Definitions. For purposes of this Scheduling and Case Management Order, the

following definitions apply:

                (i)     “Party” means the United States or any Defendant in this Action.

“Parties” means collectively Plaintiff and Defendants in this Action.

                (ii)    “Relevant Materials” means (A) documents; (B) data; (C) correspondence;

(D) transcripts of testimony; and (E) witness statements, including draft and final versions of

declarations and affidavits, letters relating to draft and final versions of declarations and

affidavits, and transcripts.

                (iii)   “Investigation Materials” means non-privileged Relevant Materials that

(A) either (1) were sent or received by any Party (including its counsel) to or from any non-party

(including its counsel) before this action was filed; or (2) were sent by any Defendant (including

its counsel), or affiliated person or entity, to Plaintiff (including its counsel) before this action

was filed; and (B) either (1) relate in any way to any review, assessment, or investigation of the

Planned Transaction; or (2) could be used in any way to support or undermine either any claim

that the Planned Transaction would violate Section 7 of the Clayton Act or any defense to such a

claim. Relevant Materials sent or received solely by any Party (including its counsel) to or from

any potential or actual retained expert are not “Investigation Materials” and must be disclosed, if

at all, only in accordance with the schedule for expert disclosures and paragraph 20 of this Order.

        (b)     Production. Consistent with the schedule above, the Parties will produce all

Investigation Materials, regardless of whether the materials were collected or received informally



                                                    6
         Case 1:21-cv-01633-RBW Document 52 Filed 07/20/21 Page 7 of 23




or through compulsory process (such as a subpoena or Civil Investigative Demand) and

regardless of whether a Party collected or received the materials in hard-copy or electronic form,

except that (i) the United States need not produce to Defendants the Investigation Materials that

it received from any Defendant; and (ii) Defendants need not produce again to the United States

the Investigation Materials that they have previously produced to the United States.

        (c)     Privilege. Pursuant to Federal Rule of Evidence 502(d), the production of

Investigation Materials does not constitute a waiver of any protection that would otherwise apply

to any other attorney work product, confidential attorney-client communications, or materials

subject to the deliberative-process or any other governmental privilege concerning the same

subject matter as such Investigation Materials.

        (d)     Prior Investigations. Nothing in this Order requires the disclosure of Relevant

Materials obtained by Plaintiff during an investigation or litigation other than investigation of the

Planned Transaction except to the extent that Plaintiff has used said materials in connection with

its investigation of the Planned Transaction or this litigation. In no event shall Plaintiff be

permitted to use any such Relevant Materials at trial if they were not disclosed to Defendants

before the close of fact discovery.

        8.      Initial Disclosures. The Parties agree to waive the exchange of disclosures under

Federal Rule of Civil Procedure 26(a)(1) and instead will produce the Investigation Materials

pursuant to the terms of this Order.

        9.      Statement Regarding Local Civil Rule 16.3(c)(3): Assignment to Magistrate

Judge. The Parties do not believe at this time that this matter should be assigned to a magistrate

judge for all purposes, including trial.




                                                  7
         Case 1:21-cv-01633-RBW Document 52 Filed 07/20/21 Page 8 of 23




       10.      Statement Regarding Local Civil Rules 16.3(c)(4) and (5): Settlement

Possibilities and ADR. All Parties have engaged in good-faith settlement negotiations, but

despite their efforts, have not been able to settle the matter. The Parties do not believe that this

case would benefit from some form of alternative dispute resolution. However, as described in

paragraph 1, herein, the Parties shall continue to negotiate a settlement in good faith with respect

to Counts Three through Five of the Complaint.

       11.      Timely Service of Fact Discovery and Supplemental Discovery. All discovery,

including discovery served on non-parties, must be served in time to permit completion of

responses by the close of fact discovery, except that Supplemental Discovery must be served in

time to permit completion of responses by the close of Supplemental Discovery. For purposes of

this Order, “Supplemental Discovery” means document and deposition discovery, including

discovery served on non-parties, related to any person identified on a Party’s final trial witness

list who was not identified on that Party’s preliminary trial witness list (including document and

deposition discovery related to entities related to any such person). Depositions that are part of

Supplemental Discovery must be noticed within 7 days of exchanging the final trial witness lists.

       12.      Subpoenas. A Party may serve a subpoena of the type described in Federal Rule

of Civil Procedure 45(a)(4) at any time after serving on the other Parties a notice and a copy of

the subpoena.

       13.      Written Discovery on Parties.

       (a)      Document Requests. There is no limit on the number of requests for the

production of documents that may be served by the Parties. The Parties must serve any

objections to requests for productions of documents within 7 business days after the requests are

served. Within 3 business days of service of any objections, the Parties must meet and confer to



                                                  8
        Case 1:21-cv-01633-RBW Document 52 Filed 07/20/21 Page 9 of 23




attempt to resolve in good faith any objections and to agree on custodians to be searched. The

Parties must make good-faith efforts to make rolling productions of responsive productions (to

the extent not subject to any objections or custodian issues that have not been resolved),

including any portion(s) of responsive productions that are not subject to any objections or

custodian issues beginning no later than 21 days after service of the request for production. The

Parties must make good-faith efforts to complete responsive productions no later than 28 days

after service of the request for production. Should any objections or custodian issues remain

unresolved for 14 days or more after service of the request for production, the Parties must make

good-faith efforts to complete such remaining responsive productions no later than 14 days after

resolution of such objections or custodian issues. Notwithstanding any other part of this

paragraph, in responding to requests for production of documents that are part of Supplemental

Discovery, the Parties must (i) serve any objections to such requests for production of documents

within 3 business days after the requests are served; (ii) make responsive productions (subject to

any objections or custodian issues that have not been resolved) on a rolling basis; (iii) make

good-faith efforts to begin such productions no later than 7 days after the requests are served;

and (iv) make good-faith efforts to complete such productions no later than 7 days after

resolution of objections and custodian issues.

       (b)     Data Requests. In response to any requests where data or data compilations are

responsive, the Parties will meet and confer in good faith regarding the requests and will make

employees knowledgeable about the content, storage, and production of data available for

informal consultations during the meet-and-confer process. Throughout the meet-and-confer

process, the Parties will work in good faith to complete production of data or data compilations,

but must employ good-faith efforts to comply with the requests for production no later than 28



                                                 9
        Case 1:21-cv-01633-RBW Document 52 Filed 07/20/21 Page 10 of 23




days after service of the requests for production, unless otherwise extended by agreement

between the Parties.

       (c)       Interrogatories. Interrogatories are limited to 20 (including discrete subparts) by

the United States to each Defendant and to 20 (including discrete subparts) by Defendants

collectively to the United States. The Parties must serve any objections to interrogatories within

7 business days after the interrogatories are served. Within 3 business days of service of any

objections, the Parties must meet and confer to attempt to resolve the objections. The Parties

must make good-faith efforts to provide complete answers to interrogatories no later than 28

days after service of the interrogatories. Defendants’ Special Interrogatories to Plaintiff United

States of America (“Special Interrogatories”) (ECF No. 37-4) are considered served the day fact

discovery begins, and Plaintiff’s answers and any objections shall be served no later than July

26, 2021. Defendants’ Special Interrogatories shall count toward the number of permissible

interrogatories set forth in this paragraph.

       (d)       Requests for Admission. Requests for admission are limited to 20 by Plaintiff to

Defendants collectively and to 20 by Defendants collectively to Plaintiff. The Parties must serve

any objections to requests for admission within 7 business days after the requests for admission

are served. Within 3 business days of service of any objections, the Parties must meet and confer

to attempt to resolve the objections. The Parties must make good-faith efforts to provide

complete responses to requests for admission no later than 28 days after service of the requests

for admission.

       14.       Written Discovery on Non-Parties. The Parties will in good faith cooperate

with each other with regard to any discovery to non-parties in an effort to minimize the burden

on non-parties. Each Party must serve a copy of any subpoena to a non-party on the other Parties



                                                 10
        Case 1:21-cv-01633-RBW Document 52 Filed 07/20/21 Page 11 of 23




at the same time as the subpoena is served on the non-party. Every subpoena to a non-party shall

include a cover letter requesting that (a) the non-party Bates-stamp each document with a

production number and any applicable confidentiality designation prior to producing it; and (b)

the non-party provide to the other Parties copies of all productions at the same time as they are

produced to the requesting Party. If a non-party fails to provide copies of productions to the

other Parties, the requesting Party shall provide such copies to the other Parties, in the format the

productions were received by the requesting Party, within 3 business days of the requesting Party

receiving such materials from the non-party. In addition, if a non-party produces documents or

electronically stored information that are not Bates-stamped, the Party receiving those materials

shall request that the non-party Bates-stamp all documents or electronically stored information

and produce such Bates-stamped copies to all Parties simultaneously. Each Party must provide

the other Parties with (i) a copy of any written communication (including email) with any non-

party concerning the non-party’s response to or compliance with any subpoena, including any

extensions or postponements, within 36 hours of the communication; and (ii) a written record of

any oral or written modifications to the subpoena, within 36 hours of the modification.

       15.     Depositions. The United States is limited to 30 depositions of fact witnesses, and

the Defendants collectively are limited to 30 depositions of fact witnesses. Each deposition of a

Party to be taken under Federal Rule of Civil Procedure 30(b)(6) counts as one deposition,

regardless of the number of witnesses produced to testify on the matters for examination in that

deposition. The following depositions do not count against the 30-deposition caps imposed by

the preceding sentences: (a) depositions of any persons identified on a Party’s final trial witness

list who were not identified on that Party’s preliminary trial witness list; (b) depositions of the

Parties’ designated expert witnesses; (c) depositions taken in response to Civil Investigative



                                                  11
        Case 1:21-cv-01633-RBW Document 52 Filed 07/20/21 Page 12 of 23




Demands; and (d) depositions taken for the sole purpose of establishing the location,

authenticity, or admissibility of documents produced by any Party or non-party, provided that

such depositions may be noticed only after the Party taking the deposition has taken reasonable

steps to establish location, authenticity, or admissibility through other means, and further

provided that such depositions must be designated at the time that they are noticed as being taken

for the sole purpose of establishing the location, authenticity, or admissibility of documents.

       Parties will make reasonable efforts to make witnesses available for deposition upon 7

business days’ notice. Depositions may be conducted in-person or remotely, taking into account

witnesses’ personal circumstances and the status of the pandemic.

       For any Party or non-party deposition conducted virtually, the deposition will take place

by videoconference. The court reporter will swear the witness remotely by means of the

videoconference. At any time during the deposition, the witness may request a break from the

videoconference to privately consult with counsel. As is the case for in-person depositions,

however, the witness may not otherwise engage in conversations with counsel or third parties

during the deposition by instant message, text message, email, or any other means not recorded

on the record. No participants other than the court reporter, and videographer if applicable, will

record the deposition.

       If a Party serves a non-party a subpoena for the production of documents or electronically

stored information and a subpoena commanding attendance at a deposition, the Party serving

those subpoenas must schedule the deposition for a date at least 7 business days after the return

date for the document subpoena, and if the Party serving those subpoenas agrees to extend the

date of production for the document subpoena in a way that would result in fewer than 7 business

days between the extended production date and the date scheduled for that non-party’s



                                                 12
         Case 1:21-cv-01633-RBW Document 52 Filed 07/20/21 Page 13 of 23




deposition, the date scheduled for the deposition must be postponed to be at least 7 business days

following the extended production date, unless all other Parties consent to fewer than 7 business

days.

        Depositions of fact witnesses are limited to no more than one (7-hour) day unless

otherwise stipulated. During non-party depositions, the non-noticing side will receive at least

two hours of examination time. If a non-party deposition is noticed by both sides, then time will

be divided equally between the sides, and the deposition of the non-party will count as one

deposition for both sides. Any time allotted to one side not used by that side in a non-party

deposition may not be used by the other side, unless the side that does not use all of its allotted

time agrees to allow the other side to use the remaining time. Notwithstanding any other

provisions in this paragraph, if the United States notices the deposition of a non-party (including

an employee of a non-party) to or with which a Defendant has made an offer, commitment, or

agreement (including an agreement to divest or license assets) to attempt to address the United

States’ concerns about the Planned Transaction, then the United States will receive 7 hours of

examination time for the deposition (in addition to any hours to which the other Party would be

entitled).

        Any Party may further depose any person whose deposition was taken pursuant to a Civil

Investigative Demand, and the fact that such person’s deposition was taken pursuant to a Civil

Investigative Demand may not be used as a basis for any Party to object to that person’s

deposition.

        Plaintiff may take three seven-hour depositions pursuant to Rule 30(b)(6) of the Federal

Rules of Civil Procedure of Defendants collectively. Each deposition to be taken under Rule

30(b)(6) of the Federal Rule of Civil Procedure counts as one deposition, regardless of the



                                                 13
        Case 1:21-cv-01633-RBW Document 52 Filed 07/20/21 Page 14 of 23




number of witnesses produced to testify on the matters for examination in that deposition. The

Parties shall use reasonable efforts to reduce the burden on witnesses noticed for depositions and

to accommodate the witnesses’ schedules.

       16.     Evidence from a Foreign Country. Before any Party may offer documentary or

testimonial evidence from an entity or person located in a foreign country, the other side must be

afforded an opportunity by the entity or person (or both, when applicable) to obtain documentary

and deposition discovery. For any non-party witness who resides outside the United States and

is included on the witness lists of any Party, any deposition of that witness may be conducted via

remote means, as described in paragraph 15 of this Order, and any such deposition may be

conducted under United States law. For any Party witness who resides outside the United States

and is included on the witness lists of any Party, that witness will be produced by the Defendants

for deposition in the United States, unless the Parties agree to conduct the deposition via remote

means, as described in paragraph 15 of this Order, and under United States law. This paragraph

does not apply to documents produced to the United States during its investigation of the

Planned Transaction before the Complaint was filed.

       Each Party agrees that its litigation counsel in this action will accept service of a

deposition notice on its behalf for any witness who is an executive of a Party, the Party’s

subsidiary, or an affiliate of the Party and who resides or is located outside the United States,

without requiring additional or different procedures to be followed pursuant to the Hague

Evidence Convention, or any other applicable convention, treaty, law, or rule. In addition, each

Party agrees to make each such witness available for depositions in Washington, DC or another

place in the United States determined by agreement of the Parties or via remote means, as




                                                 14
        Case 1:21-cv-01633-RBW Document 52 Filed 07/20/21 Page 15 of 23




described in paragraph 15 of this Order, and that any such deposition will be conducted under

United States law.

       Each Party agrees that its litigation counsel in this action will accept service of a trial

subpoena on its behalf for any witness who is an executive of a Party, the Party’s subsidiary, or

an affiliate of the Party and who resides or is located outside the United States, without requiring

additional or different procedures to be followed pursuant to the Hague Evidence Convention, or

any other applicable convention, treaty, law, or rule. In addition, each Party agrees to make each

such witness available to testify at trial in Washington, DC.

       17.     Privilege Logs. The Parties agree that the following privileged or otherwise

protected communications may be excluded from privilege logs: (1) documents or

communications sent solely between outside counsel for the Defendants (or persons employed by

or acting on behalf of such counsel); (2) documents or communications sent solely between

counsel for the United States (or persons employed by or acting on behalf of the United States

Department of Justice); (3) documents or communications sent solely between outside counsel

for either Defendant and inside counsel for that Defendant; (4) privileged draft contracts; (5)

draft regulatory filings; and (6) non-responsive, privileged documents attached to responsive

documents. When non-responsive, privileged documents that are attached to responsive

documents are withheld from production, however, the Parties will insert a placeholder to

indicate a document has been withheld from that family. For each entry of the privilege log, all

attorneys acting in a legal capacity with respect to that particular document or communication

will be marked with the designation ESQ after their names (include a space before and after the

“ESQ”).




                                                 15
        Case 1:21-cv-01633-RBW Document 52 Filed 07/20/21 Page 16 of 23




       18.     Inadvertent Production of Privileged or Work-Product Documents or

Information. Pursuant to Federal Rule of Evidence 502(d), the production of a document or

information subject to a claim of attorney-client privilege, work-product immunity, or any other

privilege or immunity under relevant federal case law and rules does not waive any claim of

privilege, work product, or any other ground for withholding production to which the Party

producing the documents or information otherwise would be entitled, provided that (a) the

production was inadvertent; (b) the Party producing the documents or information used

reasonable efforts to prevent the disclosure of documents or information protected by the

attorney-client privilege, work-product immunity, or any other privilege or immunity; and (c) the

Party producing the documents or information promptly took reasonable steps to rectify the

error, including following Federal Rule of Civil Procedure 26(b)(5)(B).

       19.     Presumptions of Authenticity. Documents produced by Parties and non-parties

from their own files will be presumed to be authentic within the meaning of Federal Rule of

Evidence 901. Any good-faith objection to a document’s authenticity must be provided with the

exchange of other objections to intended trial exhibits. If the opposing side serves a specific

good-faith written objection to the document’s authenticity, the presumption of authenticity will

no longer apply to that document and the Parties will promptly meet and confer to attempt to

resolve any objection. The Parties further agree that documents produced by Parties and non-

parties from their own files will be presumed to be business records within the meaning of

Federal Rule of Evidence 803. Any objections that are not resolved through this means or the

discovery process will be resolved by the Court.




                                                 16
       Case 1:21-cv-01633-RBW Document 52 Filed 07/20/21 Page 17 of 23




       20.     Expert Witness Disclosures and Depositions. Expert disclosures, including

each side’s expert reports, must comply with the requirements of Federal Rule of Civil Procedure

26(a)(2) and 26(b)(4), except as modified by this paragraph.

       (a)     Neither side must preserve or disclose, including in expert deposition testimony,

               the following documents or information:

               (i)     any form of oral or written communications, correspondence, or work

                       product not relied upon by the expert in forming any opinions in his or her

                       final report shared:

                       (A)    between the United States or any Defendant’s counsel and the

                              United States’ or the Defendant’s own testifying or non-testifying

                              expert(s);

                       (B)    between any agent or employee of the United States or

                              Defendant’s counsel and the United States or the Defendant’s own

                              testifying or non-testifying expert(s);

                       (C)    between testifying and non-testifying experts;

                       (D)    between non-testifying experts; or

                       (E)    between testifying experts;

               (ii)    any form of oral or written communications, correspondence, or work

                       product not relied upon by the expert in forming any opinions in his or her

                       final report shared between experts and any persons assisting the expert;

               (iii)   the expert’s notes, except for notes of interviews participated in or

                       conducted by the expert, if the expert relied upon such notes in forming

                       any opinions in his or her final report;



                                                 17
Case 1:21-cv-01633-RBW Document 52 Filed 07/20/21 Page 18 of 23




      (iv)    drafts of expert reports, affidavits, or declarations; and

      (v)     data formulations, data runs, data analyses, or any database-related

              operations not relied upon by the expert in forming any opinions in his or

              her final report.

(b)   The Parties agree that the following materials will be disclosed:

      (i)     all final reports;

      (ii)    a list by bates number of all documents relied upon by the testifying

              expert(s) in forming any opinions in his or her final reports;

      (iii)   copies of any materials relied upon by the expert not previously produced

              that are not readily available publicly;

      (iv)    a list of all publications authored by the expert in the previous 10 years

              and copies of all publications authored by the expert in the previous 10

              years that are not readily available publicly;

      (v)     a list of all other cases in which, during the previous 4 years, the expert

              testified at trial or by deposition, including tribunal and case number; and

      (vi)    for all calculations appearing in the final reports, all data and programs

              underlying the calculations (including all programs and codes necessary to

              replicate the calculations from the initial (“raw”) data files and the

              intermediate working-data files that are generated from the raw data files

              and used in performing the calculations appearing in the final report) and a

              written explanation of why any observations in the raw data were either

              excluded from the calculations or modified when used in the calculations

              (“Backup Materials”).



                                        18
        Case 1:21-cv-01633-RBW Document 52 Filed 07/20/21 Page 19 of 23




        The court’s schedule allows for Plaintiff’s Initial Expert Report(s), Defendants’

Opposition Expert Report(s), and Plaintiff’s Rebuttal Expert Report(s). Any additional

supplemental report may not be served without leave of court.

        Each expert will be deposed for only one (7-hour) day, with all 7 hours reserved for the

side noticing the expert’s deposition. Depositions of each side’s experts will be conducted only

after disclosure of all expert reports and all of the materials identified in paragraph 20(b) of this

Order for all of that side’s experts.

        21.     Witness Lists. The United States is limited to 23 persons (including experts) on

its preliminary trial witness list, and the Defendants collectively are limited to 23 persons

(including experts) on their preliminary trial witness list. The preliminary witness lists must

comply with Federal Rule of Civil Procedure 26(a)(3)(A)(i)–(ii), must include the name,

employer, address, and telephone number of each witness, and must include a brief summary of

the subjects about which any expert witnesses will testify.

        The United States is limited to 18 persons (including experts) on its final trial witness list,

and the Defendants collectively are limited to 18 persons (including experts) on their final trial

witness list. Each side’s final trial witness list may identify no more than 4 witnesses that were

not identified on that side’s preliminary trial witness list. If any new witnesses are added to a

final trial witness list that were not on that side’s preliminary trial witness list, document

discovery may be had with respect to such person(s), even if out of time, and a deposition(s) by

the other side of such witness(es) will not count against that other side’s total depositions. The

final trial witness lists must comply with Federal Rule of Civil Procedure 26(a)(3)(A)(i)–(ii),

must include the name, employer, address, and telephone number of each witness, and must

include a brief summary of the subjects about which any expert witnesses will testify.



                                                  19
        Case 1:21-cv-01633-RBW Document 52 Filed 07/20/21 Page 20 of 23




        In preparing preliminary trial witness lists and final trial witness lists, the Parties must

make good-faith attempts to identify the witnesses (including expert witnesses) whom they

expect that they may present as live witnesses at trial. No Party may call a person to testify as a

live witness at trial unless (a) that person was identified on any Party’s final trial witness list; (b)

all Parties agree that that Party may call that person to testify; or (c) that Party demonstrates good

cause for allowing it to call that person to testify, despite that Party’s failure to identify that

person sooner. Witnesses whose testimony will be offered into evidence at trial through

designated portions of their deposition testimony need not be identified on preliminary or final

trial witness lists, and those witnesses do not count against the limits on the numbers of persons

who may be identified on those lists.

        22.     Demonstrative Exhibits. Unless otherwise agreed or ordered, the Parties must

serve demonstrative exhibits on all counsel of record at least 24 hours before any such exhibit

may be introduced (or otherwise used) at trial, except that (a) demonstrative exhibits to be

introduced (or otherwise used) in connection with the rebuttal testimony of an expert witness for

Plaintiff may be served fewer than 24 hours before such exhibits may be introduced (or

otherwise used) if such rebuttal testimony begins fewer than 48 hours after Defendants rest their

case; and (b) the following types of demonstrative exhibits need not be pre-disclosed to the

opposing Party: (i) demonstrative exhibits used during opening statements or closing arguments;

(ii) demonstrative exhibits used by experts that were disclosed in the experts’ report, if the

exhibit has not been materially changed; (iii) demonstrative exhibits used in cross examination of

any witness or in direct examination of a hostile witness; (iv) demonstrative exhibits used at any

hearing other than trial; and (v) demonstrative exhibits created in court during a witness’s




                                                   20
        Case 1:21-cv-01633-RBW Document 52 Filed 07/20/21 Page 21 of 23




examination. Demonstrative exhibits representing data must rely only on data that has been

produced to the opposing Party by the close of fact discovery or is readily available publicly.

       23.     Service of Pleadings and Discovery on Other Parties. Service of all pleadings,

discovery requests (including subpoenas for testimony or documents under Federal Rule of Civil

Procedure 45), expert disclosures, and delivery of all correspondence in this matter must be made

by ECF if required by applicable rule or otherwise by email, except when the volume of

attachments requires overnight delivery of the attachments or personal delivery, to the following

individuals designated by each Party:


               For Plaintiff United States of America:

               William H. Jones II (Bill.Jones2@usdoj.gov)
               Justin T. Heipp (Justin.Heipp@usdoj.gov)
               Jessica N. Leal (Jessica.Leal@usdoj.gov)
               Lauren G.S. Riker (Lauren.Riker@usdoj.gov)
               Curtis Strong (Curtis.Strong@usdoj.gov)

               U.S. Department of Justice
               Antitrust Division
               450 Fifth Street, NW, Suite 4100
               Washington, DC 20530
               Tel. 202-514-0230


               For Defendant Aon plc:

               Dan Wall (Dan.Wall@lw.com)
               Marc Williamson (Marc.Williamson@lw.com)
               Marguerite Sullivan (Marguerite.Sullivan@lw.com)
               Lawrence Buterman (Lawrence.Buterman@lw.com)
               Alan Devlin (Alan.Devlin@lw.com)
               Tara Tavernia (Tara.Tavernia@lw.com)
               Meaghan Thomas Kennedy (Meaghan.Thomas-Kennedy@lw.com)

               Latham & Watkins LLP
               555 Eleventh Street NW, Suite 1000
               Washington, D.C. 20004-1304
               Telephone: (202) 637-2200


                                                21
        Case 1:21-cv-01633-RBW Document 52 Filed 07/20/21 Page 22 of 23




               For Defendant Willis Towers Watson plc:

               Clifford Aronson (Clifford.Aronson@skadden.com)
               David Wales (David.Wales@skadden.com)
               Karen Hoffman Lent (Karen.Lent@skadden.com)
               Matthew M. Martino (Matthew.Martino@skadden.com)
               Michael J. Sheerin (Michael.Sheerin@skadden.com)
               Matthew Lisagar (Matthew.Lisagar@skadden.com)

               Skadden, Arps, Slate, Meagher, & Flom LLP
               One Manhattan West
               New York, NY 10001
               Telephone (212) 735-3000



        For purposes of calculating discovery response times, electronic delivery at the time the

email was received will be treated in the same manner as hand delivery at that time. However,

for any service other than service of court filings, email service that is delivered after 9:00 p.m.

Eastern Time will be treated as if it was served the following business day.

        24.    Timely Production of Evidence Concerning Remedy. Evidence related to a

Defendant’s attempt to address the United States’ concerns about the Planned Transaction as

alleged in Counts One and/or Two of the Complaint, whether by agreeing to divest or license

assets or by making any other agreement, offer, or commitment, will be excluded under Federal

Rule of Evidence 403 as unfairly prejudicial to the United States, unless Defendants provide a

copy of the agreement, offer, term sheet, or commitment to the United States by August 16,

2021.

        25.    Nationwide Service of Trial Subpoenas . To assist the Parties in planning

discovery, and in view of the geographic dispersion of potential witnesses in this action outside




                                                  22
        Case 1:21-cv-01633-RBW Document 52 Filed 07/20/21 Page 23 of 23




this District, the Parties are permitted, under 15 U.S.C. § 23, to issue trial subpoenas that may

run into any other federal district requiring witnesses to attend this Court.

       26.     Modification of Scheduling and Case Management Order. Modifications of

the rights and responsibilities of the Parties under this Order may be made by mutual agreement

of the Parties, provided any such modification has no effect on the schedule for pretrial filings or

trial dates. Otherwise, any Party may seek modification of this Order for good cause.




                                                               SO ORDERED:



                                                               ______________________________
                                                               Honorable Reggie B. Walton
                                                               United States District Judge
               July 20 2021
Dated: _______________,




                                                 23
